MEMORANDUM **
Cesar Armando Pacheco-Canto appeals his guilty plea conviction and 77-month sentence imposed for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Pacheco-Canto’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Pacheco-Canto has not filed a pro se supplemental brief.
Counsel has identified and correctly rejected as potential issues for appeal the following: (1) whether the district court failed to comply with Fed.R.Crim.P. 11 requirements; (2) whether counsel was ineffective for advising Pacheco-Canto to plead guilty; (3) whether Pacheco-Canto’s sentence violated Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because it was enhanced by his prior aggravated felony conviction; and (4) whether the district court’s failure to depart for alleged sentencing disparities in § 1326 cases violated due process. The record indicates these claims are meritless.
Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no additional issues for review.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.